NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
LASERFACTURING, INC. AND THE TWENTYFIRST
CENTURY CORPORATION (DOING BUSINESS AS
TC ARTS & LASERFACTURES),
Plaintiffs-Appellants,
V.
DAIMLERCHRYSLER CORPORATION (NOW OLD
CARCO LIQUIDATED TRUST),
Defen.dant-Appellee.
2009-1013
Appea1 from the United States District Court for the
Southern District of Texas in case no. 4:07-CV-0O207,
Judge Me1inda Harrnon.
ORDER
Upon consideration of the notice of injunction submit-
ted by the appe]lee, and the court having received no
additional status reports from the parties,
IT ls ORl;)ERED THAT:
(1) The appeal is dismissed without prejudice to rein-
statement by the appe11ant, if appropriate, pursuant to

LAsERFACTURING v. DAlMLERCHRYSLER
Fed. Cir. R. 47 .10. Each side shall bear its own costs at
this time.
2
(2) The clerk shall retain all copies of briefs and ap-
pendices at this time
(3) The revised official caption is reflected above.
AN 1 3 2012
FoR THE CoURT
-1 181 Jan Horba1y
Date J an Horbaly
cci Edward W. G0ldstein, Esq.
Frank C. Cimino, Jr., Esq.
s8
Clerk
FlLED
.s. count 0s= APPEALs F0n
U 11-ii FEoEnAL c1Bcurr
JAN 132U12
JAN HOBBAl.¥
CLERK